DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Li et al. (US 20180357956).

As per claim 1, Li discloses
a plurality of sub-pixel unit groups arranged in an array, wherein the array comprises a plurality of rows and a plurality of columns ([0019], The array substrate would have rows and columns of pixels.), 
each of the sub-pixel unit groups comprises N sub-pixel units disposed along a column direction and a pixel driving circuit, each of the N sub-pixel units comprises a light-emitting circuit, the pixel driving circuit is electrically connected to the light-emitting circuits of the N sub- pixel units, and the pixel driving circuit is configured to provide light-emitting driving currents to the light-emitting circuits of the N sub-pixel units ([0024, 0029, 0058], See Fig. 2, Parts and connections between T2-T4, B1, B2, C1 and C2 can be considered the pixel driving circuit. Parts and connections between T11, O1, T12 and O2 can be considered the light-emitting circuit. Current from the shared driving circuit would be used to turn on the light emitting elements.); 
the display panel further comprises a selection circuit for each row of the sub-pixel unit groups and a light-emitting control line for each row of the sub-pixel unit groups, the selection circuit is electrically connected to the light-emitting control line and is electrically connected to the light-emitting circuits of the N sub-pixel units in the sub-pixel unit groups of a corresponding row ([0022-0024], See Fig. 2, T101 and T102 can be considered the selection circuit and are connected to Vref as the light-emitting control line and the light emitting diodes.), and the selection circuit is configured to control, under control of a light-emitting control signal provided by the light-emitting control line and a selection control signal, the light-emitting circuits of the N sub-pixel units in the sub-pixel unit groups of the corresponding row to be driven by the pixel driving circuit in a time sharing manner to emit light; and N is an integer greater than or equal to 2 ([0019, 0023-0024, 0027-0031]. See Figs. 2 and 3, The first transistors are connected to Vref 1 emits light in light emitting step Y1 and O2 emits light in light emitting step Y2. The array of pixels would have N as 2 or more.).  

As per claim 2, claim 1 is incorporated and Li discloses
the selection circuit is electrically connected to light-emitting control terminals of the light-emitting circuits of the N sub-pixel units in the sub-pixel unit groups of the corresponding row, and the selection circuit is configured to apply in a time sharing manner the light-emitting control signal to the light-emitting control terminals of the light-emitting circuits of the N sub-pixel units in the sub-pixel unit groups of the corresponding row ([0023-0031], See Figs. 2 and 3, The first transistors are connected to terminals of the light-emitting circuit for corresponding rows.).  

As per claim 14, claim 1 is incorporated and Li discloses the display panel according to claim 1 ([0019-0031, 0058], See Fig. 2).

As per claim 15, claim 1 is incorporated and Li discloses
dividing a frame of display scan into N sub-frames; and in the N sub-frames, causing the pixel driving circuit of each of the sub-pixel unit groups to respectively supply the light-emitting driving currents to the light-emitting circuits of the N sub-pixel units in each of the sub-pixel unit groups according to a data signal, and causing the selection circuit to control, under control of the selection control signal and the light-emitting control signal, the light-emitting circuits of the N sub-pixel units in the sub-pixel unit groups of the corresponding row to be driven by the pixel driving circuit in the time sharing manner to emit light ([0027-0030], See Figs. 3 and 4, The writing and compensation period X1, first light emitting step Y1, second writing and compensation step X2 and second light emitting step Y2.).  

As per claim 16, claim 15 is incorporated and Li discloses
wherein N=2, and the light-emitting circuits located in the sub-pixel units of an odd-numbered row and the light-emitting circuits located in the sub-pixel units of an even-numbered row emit light respectively in two different sub-frames of the N sub-frames ([0027-0030], See Figs. 3 and 4, The shifted light emission steps can be considered as different sub-frames.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 6, 8-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Kim et al. (US 20190266928).

As per claim 6, claim 1 is incorporated and Li discloses
the pixel driving circuit comprises a light-emitting driving circuit, a data writing circuit, a compensating circuit, and a light-emitting control circuit; the light-emitting driving circuit comprises a driving control terminal, a first terminal and a second terminal, and the light-emitting driving circuit is configured to control a light-emitting driving current running through the first terminal and the second terminal;3Preliminary AmendmentAtty. Docket: 1734-518 the data writing circuit is configured to write a data signal to the driving control terminal of the light-emitting driving circuit in response to a gate scanning signal; the compensating circuit is configured to store the written data signal and compensate the light-emitting driving circuit in response to the gate scanning signal; and the light-emitting control circuit is configured to apply a first voltage to the first terminal of the light-emitting driving circuit in response to the light-emitting control signal ([0019, 0023-0033]. See Figs. 2 and 3, Driving transistor T2 can be considered the light emitting driving circuit. Data writing transistor T4 as the data writing circuit. T4, T3, C1, C2 can be considered the compensation circuit used during the compensation period. The parts and connections between the pixel driving circuit, T101 and T102 can be considered the light-emitting control circuit which would a resetting circuit and the resetting circuit is configured to apply a reset voltage to the driving control terminal of the light-emitting driving circuit in response to a reset signal.
	However, Kim discloses a resetting circuit and the resetting circuit is configured to apply a reset voltage to the driving control terminal of the light-emitting driving circuit in response to a reset signal ([0086-0087], See Fig. 7). Li in view of Kim are analogous art pertaining to pixels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a reset circuit between the driving transistor and OLED. The reset of the OLED would help to prevent artifacts from a previous image when displaying a new image.

As per claim 8, claim 6 is incorporated and Li discloses
wherein N=2, two sub-pixel units in each of the sub-pixel unit groups respectively comprise a first light-emitting sub-circuit and a second light-emitting sub-circuit, the first light-emitting sub-circuit comprises a first switching circuit and a first light-emitting element, the second light-emitting sub-circuit comprises a second switching circuit and a second light-emitting element, and the first switching circuit and the second switching circuit are electrically connected to the second terminal of the light-emitting driving circuit (See Fig. 2, The first light emitting sub-circuit can be T11 and related connections as the first switching circuit and O1 as the first light-emitting element. The second light emitting sub-circuit can be T12 2 as the second light-emitting element.).  

As per claim 9, claim 8 is incorporated and Li discloses
the first switching circuit comprises a sixth transistor, a gate electrode of the sixth transistor is configured to receive the light-emitting control signal, a first electrode of the sixth transistor is connected to the second terminal of the light-emitting driving circuit, a second electrode of the sixth transistor is connected to a first electrode of the first light-emitting element, and a second electrode of the first light-emitting element is connected to a second voltage terminal to receive a second voltage; and the second switching circuit comprises a seventh transistor, a gate electrode of the seventh transistor is configured to receive the light-emitting control signal, a first electrode of the seventh transistor is connected to the second terminal of the light- emitting driving circuit, a second electrode of the seventh transistor is connected to a first electrode of the second light-emitting element, and a second electrode of the second light-emitting element is connected to the second voltage terminal to receive the second voltage (See Fig. 2, The first light emitting sub-circuit can be T11 and related connections as the first switching circuit and O1 as the first light-emitting element. The second light emitting sub-circuit can be T12 and related connections as the second switching circuit and O2 as the second light-emitting element.).  

As per claim 10, claim 8 is incorporated and Li discloses
the selection circuit comprises a first selection sub-circuit and a second selection sub-circuit, the first selection sub-circuit is electrically connected to the light-emitting control line and the first switching circuit, and the second selection sub-circuit is electrically connected to the light-emitting control line and the second switching circuit ([0022-0024], See Fig. 2, T101 as part of the first selection sub-circuit and T102 as part of the second selection sub circuit and are connected to Vref as the light-emitting control line and the first switching circuit and second switching circuit, respectively.).  

As per claim 11, claim 10 is incorporated and Li discloses
the selection control signal comprises a first selection control signal; the first selection sub-circuit comprises an eighth transistor, a gate electrode of the eighth transistor is configured to receive the first selection control signal, a first electrode of the eighth transistor is electrically connected to the light-emitting control line, and a second electrode of the eighth transistor is electrically connected to the first switching circuit; and the second selection sub-circuit comprises a ninth transistor, a gate electrode of the ninth transistor is configured to receive the first selection control signal, a first electrode of the ninth transistor is electrically connected to the light-emitting control line, and a second electrode of the ninth transistor is electrically connected to the second switching circuit, wherein one of the eighth transistor and the ninth transistor is a P-type transistor, and a remaining one of the eighth transistor and the ninth transistor is an N-type transistor ([0022-0024, 0038], See Fig. 2, T101 as part of the first selection sub-circuit 102 as part of the second selection sub circuit and are connected to Vref as the light-emitting control line and the first switching circuit and second switching circuit, respectively. The first transistors can be P type or N type transistors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to one transistor as N type and the other as P type.).  

As per claim 12, claim 10 is incorporated and Li discloses
the selection control signal comprises a first selection control signal and a second selection control signal; the first selection sub-circuit comprises an eighth transistor, a gate electrode of the eighth transistor is configured to receive the first selection control signal, a first electrode of the eighth transistor is electrically connected to the light-emitting control line, and a second electrode of the eighth transistor is electrically connected to the first switching circuit; and 6Preliminary AmendmentAtty. Docket: 1734-518 the second selection sub-circuit comprises a ninth transistor, a gate electrode of the ninth transistor is configured to receive the second selection control signal, a first electrode of the ninth transistor is electrically connected to the light-emitting control line, and a second electrode of the ninth transistor is electrically connected to the second switching circuit (See Fig. 2, The gates of the selection transistors receive the emit signal from the control signal lines.).  

As per claim 19, claim 9 is incorporated and Li discloses
the selection circuit comprises a first selection sub-circuit and a second selection sub-circuit, the first selection sub-circuit is electrically connected to the light-emitting control line and the first switching circuit, and the second selection sub-circuit is electrically connected to the light-emitting control line and the second switching circuit ([0022-0024], See Fig. 2, T101 as part of the first selection sub-circuit and T102 as part of the second selection sub circuit and are connected to Vref as the light-emitting control line and the first switching circuit and second switching circuit, respectively.).  .  

As per claim 20, claim 19 is incorporated and Li discloses
the selection control signal comprises a first selection control signal; the first selection sub-circuit comprises an eighth transistor, a gate electrode of the eighth transistor is configured to receive the first selection control signal, a first electrode of the eighth transistor is electrically connected to the light-emitting control line, and a second electrode of the eighth transistor is electrically connected to the first switching circuit; and the second selection sub-circuit comprises a ninth transistor, a gate electrode of the ninth transistor is configured to receive the first selection control signal, a first electrode of the ninth transistor is electrically connected to the light-emitting control line, and a second electrode of the ninth transistor is electrically connected to the second switching circuit, wherein one of the eighth transistor and the ninth transistor is a P-type transistor, and a remaining one of the eighth transistor and the ninth transistor is an N-type transistor ([0022-0024, 0038], See Fig. 2, T101 as part of the first selection sub-circuit and T102 as part of the second selection sub circuit and are connected to Vref as the light-emitting control line and the first switching circuit and second switching circuit, .  

Claims 3-5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Zhang et al. (US 20180350306 A1).

As per claim 3, claim 1 is incorporated and Li fails to disclose a selection driving circuit, 2Preliminary AmendmentAtty. Docket: 1734-518wherein the selection driving circuit comprises a plurality of cascaded selection driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the selection driving sub-circuits, and the selection driving sub-circuit is configured to provide the selection control signal to the selection circuit corresponding to the sub-pixel unit groups of the corresponding row.
However, Zhang discloses a selection driving circuit, 2Preliminary AmendmentAtty. Docket: 1734-518wherein the selection driving circuit comprises a plurality of cascaded selection driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the selection driving sub-circuits, and the selection driving sub-circuit is configured to provide the selection control signal to the selection circuit corresponding to the sub-pixel unit groups of the corresponding row ([0029, 0059-0060], The light emitting signal Vem can come from cascading gate driver circuits.). Li in view of Zhang are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have cascading 

As per claim 4, claim 1 is incorporated and Li fails to disclose a light-emitting control driving circuit, wherein the light-emitting control driving circuit comprises a plurality of cascaded light-emitting control driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the light-emitting control driving sub-circuits, and the light-emitting control driving sub-circuit is electrically connected to the light-emitting control line corresponding to the sub-pixel unit groups of the corresponding row, and the light-emitting control driving sub-circuit is configured to provide the light-emitting control signal to the light-emitting control line.
However, Zhang discloses a light-emitting control driving circuit, wherein the light-emitting control driving circuit comprises a plurality of cascaded light-emitting control driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the light-emitting control driving sub-circuits, and the light-emitting control driving sub-circuit is electrically connected to the light-emitting control line corresponding to the sub-pixel unit groups of the corresponding row, and the light-emitting control driving sub-circuit is configured to provide the light-emitting control signal to the light-emitting control line ([0059-0060], Cascading drivers.). Li in view of Zhang are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of Li’s circuit that outputs Vref   

As per claim 5, claim 1 is incorporated and Li fails to disclose a gate driving circuit, wherein the gate driving circuit comprises a plurality of cascaded shift register units, each row of the sub-pixel unit groups is provided with one of the shift register units, and the shift register unit is configured to provide a gate scanning signal to the pixel driving circuits in the sub-pixel unit groups of the corresponding row.
However, Zhang discloses a gate driving circuit, wherein the gate driving circuit comprises a plurality of cascaded shift register units, each row of the sub-pixel unit groups is provided with one of the shift register units, and the shift register unit is configured to provide a gate scanning signal to the pixel driving circuits in the sub-pixel unit groups of the corresponding row ([0029, 0059-0060], The cascading shift registers of the gate driver provide the Vscan signal to a corresponding row.). Li in view of Zhang are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have cascading gate driver circuits output the related row light emitting signal. The display would continue to operate with the cascading gate drivers.  

As per claim 17, claim 2 is incorporated and Li fails to disclose a selection driving circuit, wherein the selection driving circuit comprises a plurality of cascaded selection driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the selection driving sub-circuits, and the selection driving sub-circuit is configured to provide the selection control signal to the selection circuit corresponding to the sub-pixel unit groups of the corresponding row.
However, Zhang discloses a selection driving circuit, 2Preliminary AmendmentAtty. Docket: 1734-518wherein the selection driving circuit comprises a plurality of cascaded selection driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the selection driving sub-circuits, and the selection driving sub-circuit is configured to provide the selection control signal to the selection circuit corresponding to the sub-pixel unit groups of the corresponding row ([0029, 0059-0060], The light emitting signal Vem can come from cascading gate driver circuits.). Li in view of Zhang are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have cascading gate driver circuits output the related row light emitting signal. The display would continue to operate with the cascading gate drivers.

As per claim 18, claim 17 is incorporated and Li fails to disclose a light-emitting control driving circuit, wherein the light-emitting control driving circuit comprises a plurality of cascaded light-emitting control driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the light-emitting control driving sub-circuits, and the light-emitting control driving sub-circuit is electrically connected to the light- emitting control line corresponding to the sub-pixel unit groups of the corresponding row, and the light-emitting control driving sub-circuit is configured to provide the light-emitting control signal to the light-emitting control line.  
However, Zhang discloses a light-emitting control driving circuit, wherein the light-emitting control driving circuit comprises a plurality of cascaded light-emitting control driving sub-circuits, each row of the sub-pixel unit groups is provided with one of the light-emitting control driving sub-circuits, and the light-emitting control driving sub-circuit is electrically connected to the light-emitting control line corresponding to the sub-pixel unit groups of the corresponding row, and the light-emitting control driving sub-circuit is configured to provide the light-emitting control signal to the light-emitting control line ([0059-0060], Cascading drivers.). Li in view of Zhang are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of Li’s circuit that outputs Vref cascading and outputting Vref to a corresponding row. The cascading circuits outputting Vref would continue to power the pixels.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624